J-A08018-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    TREES IN TRAVEL, LLC                       :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    NICHOLAS C. ADAMS, DEBORAH S.              :
    ADAMS, MONKHOUSE, LLC, AND                 :
    1029 BLACK ROCK, LLC                       :   No. 1300 EDA 2020
                                               :
                       Appellants              :

                Appeal from the Judgment Entered June 15, 2020
      In the Court of Common Pleas of Montgomery County Civil Division at
                            No(s): No. 2016-02929


BEFORE:      PANELLA, P.J., MURRAY, J., and STEVENS, P.J.E.*

MEMORANDUM BY MURRAY, J.:                                FILED: May 10, 2021

        Nicholas C. and Deborah S. Adams, husband and wife, Monkhouse, LLC

and 1029 Black Rock, LLC (collectively, Appellants) appeal from the judgment

entered against them and in favor of Trees in Travel, LLC (TNT). We affirm.

        Despite the voluminous record (more than 6,300 pages excluding

transcripts), 16-day bench trial (including testimony from no less than 6

experts), and millions of dollars expended, this appeal, at its essence,

concerns a fee dispute between a retail client, Appellants, and their

landscaping company, TNT.




____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-A08018-21


      Following trial, the court authored a 76-page decision; in response to

this appeal, it issued a 40-page Rule 1925(a) opinion. See Trial Court Opinion,

2/21/20, at 1-76; Trial Court Opinion, 8/24/20, at 1-40. In the latter, the

court recounted the following:

      [TNT] is a limited liability company. . . . Douglas and Constance
      Herrmann [Mr. Herrmann Ms. Herrmann or the Herrmanns] are
      the sole members and equal co-owners of TNT. Nicholas and
      Deborah Adams [Appellants or Mr. Adams Ms. Adams the Adams]
      are husband and wife, residing at all times relevant at 1500 Monk
      Road, Gladwyne, PA 19035 (hereinafter “the Monk Property”).
      Defendant Monkhouse, LLC and Defendant 1029 Black Rock, LLC
      are limited liability companies. Monkhouse, LLC owns the Monk
      Property at 1500 Monk Road, Gladwyne, PA, while 1029 Black
      Rock, LLC owns the property located at 1029 Black Rock Road,
      Gladwyne, PA. Nicholas Adams is the sole member of both LLCs.

      Prior to the work at issue in the instant matter, TNT and the Adams
      entered into an agreement for tree removal work, pursuant to a
      written proposal dated July 8, 2009. The Adams subsequently
      hired TNT to perform additional landscaping work over the course
      of the next seventeen (17) months, through January 2011. The
      Herrmanns testified that during these months of work, the parties
      established a course of dealing in which there was no requirement
      for a written scope of work, no request for rates for labor,
      equipment, or materials in advance of work, and no requirement
      for interim invoicing, yet the Adams paid invoices even when they
      were received months after completion of the work. During this
      period, the scope of work expanded pursuant to a series of verbal
      and email requests by the Adams and their property manager,
      Ray Starzmann.

      On or about March 2, 2011, TNT submitted a “Preliminary
      Landscape Estimate” (hereinafter “Preliminary Estimate”) to the
      Adams for landscape services based on a plan designed by Simone
      Collins Landscape Architecture.       The Preliminary Estimate
      proposed a design with 27 “specimen extra large trees,” 51
      “specimen large trees,” 508 shrubs, 4,262 perennials, and
      approximately 4,000 bulbs and provided that a “TWO YEAR full
      replacement guarantee will apply for each tree.” The Preliminary
      Estimate stated that the installation would take place over the

                                     -2-
J-A08018-21


     course of 2011, potentially continuing into spring of 2012. The
     Preliminary Estimate provided a fixed, lump sum price of
     $1,287,500 but stated that the Adams could opt to instead select
     a “non-traditional” approach where landscape installation would
     take place on a “time and materials basis.” Ms. Adams accepted
     TNT’s Preliminary Estimate when she signed the last page of the
     document and returned it to TNT with a deposit of $200,000.
     However, the Adams did not specify whether they wanted to
     proceed with the fixed price option or the time and materials
     option. Ms. Adams sent an email to the Adams’ property manager
     at the time, Ray Starzmann, stating that this check was “for [TNT]
     to get started’’ with the work.

                                   ***

     TNT performed work at the Monk Property from March 2011 until
     the Adams suspended them on February 25, 2015. TNT had never
     taken on a project bigger than the project at the Monk Property,
     either in terms of cost or in terms of the number of trees and
     plants involved. TNT’s scope of work expanded “significantly”
     beyond the work proposed in the Preliminary Estimate. In
     particular, TNT’s work expanded as they received updated plans
     and plant lists from landscape architect Sarah Leeper of Simone
     Collins and new plant selections from Mr. Adams. TNT’s work also
     expanded to include providing support for construction-related
     services—in the form of labor, equipment, and materials—to other
     contractors working at the Monk Property.

                                   ***

     TNT did not provide any change orders as the scope of work
     expanded, instead billing as work was performed.            As for
     construction-related services, TNT did not provide any written
     contract or change order for any services, in advance of the scope
     of work expanding—consistent with the parties’ prior course of
     dealing, the Adams accepted TNT’s work. The Adams frequently
     praised TNT.

     On August 13, 2014, the Adams’ [other] property manager, Joe
     Rizzo, requested that TNT perform landscaping services at the
     property located at 1029 Black Rock Road, Gladwyne, PA—
     including weeding, mulching, pruning, and removal of green ivy.
     In this email request, Mr. Rizzo requested that a separate invoice
     for this work be provided to the Adams. The Adams were copied

                                   -3-
J-A08018-21


     as recipients on this email. TNT submitted its billing for work done
     at the 1029 Black Rock Road property in a separate invoice as
     requested, sending Invoice #432 to Mr. Rizzo on February 25,
     2015, for a total amount of $5,038.21. Mr. Rizzo forwarded this
     invoice to Ms. Adams, who responded by asking whether the
     amount seemed reasonable and whether they had already paid
     for the work. Mr. Rizzo replied saying that the invoice “seems
     reasonable” and confirming that the Adams had not yet paid for
     the work at 1029 Black Rock Road. After this exchange, Ms.
     Adams emailed Mr. Rizzo saying “I will send (TNT) a check for
     this.” Thereafter, Mr. Rizzo emailed Ms. Herrmann saying “you
     will be receiving payment for the Black Rock Road invoice.” A
     check was prepared and sent to TNT for work done at 1029 Black
     Rock Road, but subsequently, Defendant 1029 Black Rock LLC
     stopped payment on that check.

     During the period from March 2, 2011 through February 18, 2012,
     TNT issued eight accountings requesting payment from the
     Adams. Each accounting noted that it did not include “labor,
     equipment, dump tracks, dumpster and disposal fees, storage
     fees and materials as directed by Ray Starzmann...”             Ms.
     Herrmann testified that the purpose of such a notation was to
     make it clear that the accountings were not meant to be inclusive
     of all work performed. The accountings did not disclose rates for
     labor, equipment, material markups, or otherwise explain how
     work beyond the scope of the original Preliminary Estimate might
     be charged. However, despite lack of rates or more detailed
     invoicing, the Adams continued to pay hundreds of thousands of
     dollars in progress payments to TNT, without insisting on receiving
     additional accountings or invoices.

     Over the years, the Adams made a handful of other requests for
     more detailed invoicing. The Herrmanns testified that they
     struggled to provide the Adams with detailed invoicing due to
     TNT’s lack of a sophisticated project cost accounting system, the
     ever-expanding scope of the project, and Ms. Herrmann’s
     struggles with Lyme disease. Still, as testified by Mr. Adams, not
     once did the Adams order TNT to stop performing work prior to
     February 25, 2015. On December 13, 2012, Mr. Starzmann asked
     TNT whether “the monies you have been paid bring you current?”
     TNT responded “[t]he answer to your question is that we are
     current, for the most part.” Ms. Herrmann testified that TNT’s
     assessment that the Adams were current “for the most part” was


                                    -4-
J-A08018-21


     based on a “rough analysis” performed in one day, in advance of
     a budget meeting to be held two days later.

     TNT made its last request for a progress payment in October 2014
     in the amount of $300,000, explaining that the payment was “so
     we can continue to stay current.” Ms. Herrmann testified that
     staying “current” as written in this email referred to payment of
     $300,000 being enough for TNT to be able to stay current in
     paying its own vendors and subcontractors — not the currency of
     the Adams’ payments to TNT. Ms. Adams testified that other than
     TNT’s email of October 16, 2014, she could not recall if there
     existed any other written document in which TNT indicated that
     the Adams’ account was current. In January 2015, the Adams
     asked TNT to begin submitting monthly invoices, starting with an
     invoice for January 2015. Ms. Adams testified that this was the
     first time she had asked TNT to provide a monthly invoice. TNT
     complied with this request, submitting the January 2015 Invoice
     #431 in an email to Mr. Rizzo, which totaled $38,551.42 and
     included TNT’s labor rates. Mr. Rizzo forwarded the January 2015
     invoice to Ms. Adams, who responded “I have no idea where we
     stand with payments with them.” Ms. Adams testified that she
     did not look at the January 2015 invoice, instead passing it off to
     Mr. Rizzo to review upon receipt.

     On February 25, 2015, TNT submitted its Closeout Invoice seeking
     payment of $2,802,902.78 in addition to the $3,907,500 the
     Adams had paid to TNT until that point — bringing the total value
     of work performed at the Monk Property as estimated by TNT to
     $6,710,420.78. The Adams responded to the email with the
     Closeout Invoice, saying they would review the invoices that
     evening.    Mr. Adams testified that he and Ms. Adams felt
     “shocked” and “scammed” by the Closeout Invoice. On February
     25, 2015, Mr. Rizzo sent an email to the Herrmanns, informing
     them that TNT’s services at the Monk Property were suspended.
     After terminating TNT, the Adams retained Stillwater Landscaping
     for services in the interim period before they could assemble their
     own in-house crew. . . .

     The Court conducted a sixteen-day bench trial on June 3 to June
     4, 2019, July 31 to August 9, 2019, September 3 to September 6,
     2019, and September 18 to September 19, 2019. At trial, both
     parties made a case as to what the reasonable value of TNT’s
     services was. The Adams’ estimation of reasonable value was
     based on a report by James Gallagher of Resolution Management

                                    -5-
J-A08018-21


     Consultants (RMC). Mr. Gallagher reviewed TNT’s records to
     determine the actual costs incurred to perform the work, then
     applied a 20% markup for self-performed labor, equipment, and
     materials and a 5% markup for subcontracted labor—concluding
     that reasonable value was $2,940,480.90. Because the Adams
     had already paid TNT $3,907,500, Mr. Gallagher’s reasonable
     value estimate was $967,019.10 less than the total amount in
     progress payments the Adams made to TNT. Mr. Gallagher
     identified a total of $244,946.37 in “improper charges,” a full
     discussion of which is found in the Court’s Decision at pp. 26-28.
     The Court credited most of Mr. Gallagher’s conclusions as to
     improper labor charges and found excess labor charges totaled
     $308,353.96.

     Contrary to the Adams, TNT did not adopt the position that actual
     costs plus reasonable overhead and profit constituted reasonable
     value. To value TNT’s specimen plants, TNT called Mr. Brooks, Mr.
     LaHoff, and Mr. Stanek — all qualified experts on valuation of rare
     specimen plants with many years of experience in the landscaping
     industry. Mr. Brooks described some plants provided by TNT to
     the Adams as being “of super specimen” quality, “spectacular,”
     and “unbelievable,” with some being the type of plants one would
     see only “once in a lifetime” given their age and rarity. Mr. LaHoff
     also testified to the rarity of the plants, explaining that only a
     “handful” of growers in the country would be able to offer them
     and that finding the plants TNT provided would be difficult without
     “connections.” Mr. Stanek testified to the rarity of the plants
     supplied to the Adams by TNT, calling some trees “one of a kind,”
     “unique,” or like “a piece of art.” All three experts testified that
     their estimates are what a member of the consuming public would
     ordinarily have to pay. When asked whether he determined
     whether there exists a nursery dealer from which a consumer like
     the Adams could actually purchase a particular specimen tree for
     the price he valued it at, Mr. Gallagher testified that he made no
     such inquiry.

     As for valuation of TNT’s labor, equipment, and materials, TNT
     offered Paul Pocalyko and Rocco Vespe from the consulting
     practice HKA, Global, Inc. as experts. In total, Mr. Pocalyko and
     Mr. Vespe estimated the Adams owed TNT a remaining balance of
     either $3,100,148 or $3,398,590. Similar to the Adams’ expert,
     HKA also identified a number of erroneous charges in TNT’s
     Closeout Invoice, which the [c]ourt credited. A breakdown of how
     HKA calculated reasonable value is found in the [c]ourt’s Decision.

                                    -6-
J-A08018-21



       Following receipt of Proposed Findings of Fact and Conclusions of
       Law, this [c]ourt determined that judgment should be entered in
       favor of [TNT] and against [Appellants] for breach of implied
       contract, or in the alternative, unjust enrichment, in the amount
       of $1,497,413 for the reasonable value of TNT’s unpaid trees,
       labor, equipment, and materials related to work at 1500 Monk
       Road, and $5,038.21 for same at 1029 Black Rock Road. The
       [c]ourt further ordered that judgment should be entered in favor
       of [TNT] and against [Appellants on their counterclaims]
       Thereafter, [Appellants] filed a Motion for Post-Trial Relief, and
       [TNT] filed a Motion to Mold the [c]ourt’s Decision and Judgment
       to Include Pre-Judgment Interest. The [c]ourt issued an order
       granting [TNT’s] motion only as to the request to mold the verdict
       to add post-judgment interest, denying the request to mold the
       verdict to add pre-judgment interest. The [c]ourt issued a
       Memorandum Opinion-Order for [Appellants’] Motion for Post-Trial
       Relief, granting the motion as to the request that the [c]ourt
       vacate its award of prejudgment interest and denying the
       remainder of the requested relief.

       [Appellants] filed a timely Notice of Appeal on June 22, 2020.

Trial Court Opinion, 8/24/20, at 1-11 (record citations and footnotes omitted).

       Appellants and the trial court subsequently complied with Pennsylvania

Rule of Appellate Procedure 1925.1 Appellants present four questions for our

review:2

____________________________________________


1Appellants’ 6-page, 24-issue Rule 1925(b) concise statement is not concise,
and there is case law which would support a finding of waiver. See Jiricko
v. Geico Ins. Co., 947 A.2d 206, 210 (Pa. Super. 2008) (finding waiver
appropriate where appellant filed five-page incoherent statement of errors);
see also Kanter v. Epstein, 866 A.2d 394, 401 (Pa. Super. 2004). However,
as the trial court has attempted to address Appellants’ myriad claims, we
decline to find waiver and likewise review Appellants’ issues.

2Appellants timely filed their brief on October 6, 2020. On December 14,
2020, without seeking leave of Court, Appellants filed what they titled a
(Footnote Continued Next Page)


                                           -7-
J-A08018-21


             1. Did the trial court err in awarding [TNT] quantum meruit
       damages of $1,497,413 beyond the $3,907,500 in progress
       payments requested by [TNT] and paid by Appellants for
       landscaping and construction services in 2011-2014, where [TNT]
       represented that the progress payments were bringing
       [Appellants’] account current, and where [TNT] nevertheless “re-
       priced” its services after all work was done in February 2015, in
       an attempt to charge Appellants an additional $2,802,920, all of
       which represented excess profits?

             2. Did the trial court err in adopting the labor rates and
       tree/shrub/conifer charges in [TNT’s] February 2015 Invoice as
       representing “reasonable value” despite [TNT’s] failure to adduce
       any specific evidence that any other customer ever paid [TNT]
       comparable rates or charges, contrary to Temple Univ. Hosp.,
       Inc. v. Healthcare Mgmt. Alternatives, Inc., 832 A.2d 501
       (Pa. Super. Ct. 2003)?

             3. Did the trial court err by declining to measure “reasonable
       value”   consistent      with construction/landscaping industry
       standards, where contractors are ordinarily paid their actual cost
       plus a reasonable allowance for overhead and profit for services
       provided beyond the scope of a fixed price contract?

             4. Did the trial court’s award result in an impermissible
       windfall recovery for TNT, where it was based on a 97.1% mark-
       up ($2,664,028) over TNT’s actual costs of $2,740,884.99, which
       far exceeded standard industry markups of no more than 20% for
       projects of comparable scale performed on a time and materials
       basis?

Appellants’ Brief at 2-3.3

____________________________________________


“Definitive Copy” of their brief. Appellants cite no authority for the December
14, 2020 filing, which we decline to consider. Our references to Appellants’
brief are to the October 6, 2020 filing.

3 Contrary to the Rules of Appellate Procedure, Appellants’ argument is divided
into three issues, rather than the four enumerated in their statement of
questions presented. The first issue has two subparts, and the second issue
has six subparts which conflate the second and third issues. See Appellant’s
(Footnote Continued Next Page)


                                           -8-
J-A08018-21


       Appellants first argue the trial court erred in awarding damages to TNT

because: (1) the “award was contrary to the expectations of the parties given

the ‘surrounding circumstances’ governing the implied-in-fact contract”; and

(2) TNT’s claim for relief “should have been barred by the Unclean Hands

Doctrine given TNT’s improper and unscrupulous conduct.” Appellants’ Brief

at 33, 38 (unnecessary capitalization omitted).

       Pertinently:

       Our appellate role in cases arising from non-jury trial verdicts is
       to determine whether the findings of the trial court are supported
       by competent evidence and whether the trial court committed
       error in any application of the law. The findings of fact of the trial
       judge must be given the same weight and effect on appeal as the
       verdict of a jury. We consider the evidence in a light most
       favorable to the verdict winner. We will reverse the trial court
       only if its findings of fact are not supported by competent evidence
       in the record or if its findings are premised on an error of law.
       However, [where] the issue . . . concerns a question of law, our
       scope of review is plenary.

Metro Real Estate Investment, LLC v. Bembry, 207 A.3d 336, 339 (Pa.

Super. 2019) (citations omitted). The “credibility of witnesses is an issue to

be determined by the trier of fact. On appeal, this Court will not revisit the

trial court’s determinations regarding the credibility of the parties.” Garwood

v. Ameriprise Financial, Inc., 240 A.3d 945, 948 (Pa. Super. 2020)

(citations omitted).


____________________________________________


Brief at 32-60; see also Pa.R.A.P. 2119(a) (“The argument shall be divided
into as many parts as there are questions to be argued.”).



                                           -9-
J-A08018-21


     However, with respect to contract claims:

     Because contract interpretation is a question of law, this Court is
     not bound by the trial court’s interpretation. Our standard of
     review over questions of law is de novo and to the extent
     necessary, the scope of our review is plenary as the appellate
     court may review the entire record in making its decision.
     However, we are bound by the trial court’s credibility
     determinations.

Gillard v. Martin, 13 A.3d 482, 487 (Pa. Super. 2010).

     Lastly, “[q]uantum meruit is an equitable remedy to provide restitution

for unjust enrichment in the amount of the reasonable value of services.” Am.

& Foreign Ins. Co. v. Jerry’s Sport Ctr., Inc., 2 A.3d 526, 532 n.8 (Pa.

2010) (citation omitted).

     Where unjust enrichment is found, the law implies a contract,
     which requires the defendant to pay to the plaintiff the value of
     the benefit conferred. The elements necessary to prove unjust
     enrichment are:

            (1) benefits conferred on defendant by plaintiff; (2)
            appreciation of such benefits by defendant; and (3)
            acceptance and retention of such benefits under such
            circumstances that it would be inequitable for
            defendant to retain the benefit without payment of
            value. The application of the doctrine depends on the
            particular factual circumstances of the case at issue.
            In determining if the doctrine applies, our focus is not
            on the intention of the parties, but rather on whether
            the defendant has been unjustly enriched.

Mitchell v. Moore, 729 A.2d 1200, 1203–04 (Pa. Super. 1999) (citations

omitted).

     Instantly, Appellants do not articulate any error of law by the trial court

in finding unjust enrichment; instead, viewing the evidence in the light most


                                     - 10 -
J-A08018-21


favorable to themselves, they challenge the trial court’s interpretation of their

dealings with TNT and its determination as to damages. Appellants’ Brief at

33-38.   In other words, rather than present a cogent legal argument,

Appellants assail the trial court’s findings of fact, and attempt to retry their

case on appeal. We emphasize,

      our scope of review . . . is very limited. We will respect the trial
      court’s findings with regard to credibility and weight of the
      evidence unless it can be shown that the lower court’s
      determination was manifestly erroneous, arbitrary and capricious
      or flagrantly contrary to the evidence.

Hollock v. Erie Ins. Exch., 842 A.2d 409, 417 (Pa. Super. 2004) (en banc).

      In its 76-page decision, the trial court cited both testimonial and

documentary evidence in explaining how its findings aligned with the parties’

prior dealings. The court additionally explained its calculations of damages,

and in particular, why it did not credit Appellants’ claims that they had paid

TNT in full.   Trial Court Opinion, 2/21/20, at 30-59; see also Trial Court

Opinion, 8/24/20, at 15-21, 32-33. As the record supports the trial court, we

discern no error.

      Appellants also claim TNT is not entitled to recovery because they acted

with unclean hands. Our Supreme Court has stated,

      a court may deprive a party of equitable relief where, to the
      detriment of the other party, the party applying for such relief is
      guilty of bad conduct relating to the matter at issue. The doctrine
      of unclean hands requires that one seeking equity act fairly and
      without fraud or deceit as to the controversy in issue.




                                     - 11 -
J-A08018-21


Terraciano v. DOT, 753 A.2d 233, 237-38 (Pa. 2000) (citations omitted).

The burden of proving unclean hands is on Appellants. See Montgomery

Bros., Inc. v. Montgomery, 112 A. 474, 475 (Pa. 1921).

      Appellants’ argument is, again, all but devoid of legal authority;

Appellants characterize the facts in the light most favorable to themselves and

ask that we reweigh the evidence. Appellants’ Brief at 38-45. In contrast,

the trial court ably addressed Appellants’ clean-hands claim.        Trial Court

Opinion, 2/21/20, at 71-72. The court acknowledged, as it had throughout

the decision, billing discrepancies by TNT which resulted in Appellants being

overcharged. Id. at 71. However, the court also determined that both parties

were complicit — TNT for not being “more transparent and communicative in

its billing practices,” and Appellants for allowing “TNT to perform such

extensive work without clear agreements as to billings and practices.” Id. at

71-72. The court further found TNT’s conduct did “not rise to the level of

‘fraud’ or ‘deceit’ or otherwise ‘shock the conscience’ of the [c]ourt to justify

barring [TNT’s] recovery under the doctrine of unclean hands.” Id. at 72. The

court explained it addressed the overbilling and other “improper” charges by

“appropriate deductions in its calculation of the reasonable value of TNT’s

services.” Id.

      Appellants have not cited any legal authority to support a claim that the

trial court misapplied the law. While we have undertaken careful review, it is

not our responsibility to comb through the record for factual underpinnings of


                                     - 12 -
J-A08018-21


a claim, or to find support for Appellants’ contention that TNT’s conduct

amounted to more than billing errors and/or misunderstandings between the

parties, i.e., unclean hands. See Commonwealth v. Mulholland, 702 A.2d

1027, 1034 n.5 (Pa. Super. 1997) (“In a record containing thousands of

pages, this court will not search every page to substantiate a party’s

incomplete argument.”). Appellant’s first issue does not merit relief.

       In their combined second and third issues, Appellants argue the trial

court did not apply the correct “legal analysis in determining the reasonable

value of labor and specimen trees supplied by TNT.” Appellants’ Brief at 45.

Appellants complain the trial court did not follow this Court’s decision in

Temple Univ. Hosp. Inc. v. Healthcare Management Alternatives, Inc.,

832 A.2d 501 (Pa. Super. 2003).4 Id. at 45-59.

       We note that Temple involved a billing dispute between a hospital and

health insurance provider over Medicaid fees.      Id. at 504.   This Court, in

upholding the trial court ruling that the insurer had underpaid Temple and was

unjustly enriched, disagreed with the trial court that the correct fees were the

hospital’s published fees. Id. at 507-09. We stated the correct standard for

determining fees as follows:

       Where, as here, there is no express agreement to pay, the law
       implies a promise to pay a reasonable fee for a health provider’s
____________________________________________


4 While Appellants assert the trial court erred in its application of Temple, in
fact, they again devote most of their argument to depicting the evidence in
the light most favorable to themselves, and asking this Court to reweigh the
evidence in their favor. Appellants’ Brief at 45-59.

                                          - 13 -
J-A08018-21


      services. Thus, in a situation such as this, the defendant should
      pay for what the services are ordinarily worth in the
      community. Services are worth what people ordinarily pay
      for them. Whether the amount charged is unconscionable and
      whether it shocks the conscience is irrelevant.

Temple, 832 A.2d at 508 (citations omitted, emphases added).

      This Court in Temple also noted the limits of its decision because of the

participants (a not-for-profit teaching hospital and a health insurance

provider), state and federal regulations involved in Medicaid billing, and the

peculiar nature of healthcare billing in general where published rates are rarely

paid and insurance providers routinely negotiate their rates with providers.

Id. at 504-06, 508-09.

      Here, the trial court distinguished Temple, noting the unique and

different nature of landscaping, and the fact that neither party provided

evidence of what customers would “ordinarily” pay for a project such as

Appellants’, which was out of the ordinary. Trial Court Opinion, 2/21/20, at

33-34. The court was “forced to look to the evidence presented at trial to

craft its best approximation of what ‘people in the community ordinarily pay’

for the type of work performed by TNT for [Appellants’] project.” Id. at 34.

Upon review, we see nothing in Temple which compels a trial court to look at

other customers’ invoices to determine reasonable value, or conversely,

precludes a court from relying on expert testimony. Moreover, after careful

consideration, we conclude the trial court’s well-reasoned opinion thoroughly

and capably explains why this issue lacks merit.       We therefore adopt the


                                     - 14 -
J-A08018-21


court’s reasoning as our own in disposing of this issue.        See Trial Court

Opinion, 8/24/20, at 21-31.

      Finally, Appellants claim the trial court granted “a windfall to TNT by

failing to limit TNT’s quantum meruit recovery to an amount that did not

exceed its actual costs, based on industry standards.” Appellants’ Brief at 59.

This issue is deficient in that it is essentially a summation and repeat of the

conclusion in Appellants’ prior issues, in which they represent the facts

favorably to themselves, and suggest their rendition of the facts warrants a

finding by this Court that is contrary to that of trial court. This argument is

further undercut by Appellants’ failure to develop it with citation to legal

authority. We have explained:

      The Rules of Appellate Procedure state unequivocally that each
      question an appellant raises is to be supported by discussion and
      analysis of pertinent authority. Appellate arguments which fail to
      adhere to these rules may be considered waived, and arguments
      which are not appropriately developed are waived. Arguments not
      appropriately developed include those where the party has failed
      to cite any authority in support of a contention. This Court will not
      act as counsel and will not develop arguments on behalf of an
      appellant. Moreover, we observe that the Commonwealth Court,
      our sister appellate court, has aptly noted that [m]ere issue
      spotting without analysis or legal citation to support an assertion
      precludes our appellate review of [a] matter.

Coulter v. Ramsden, 94 A.3d 1080, 1088-89 (Pa. Super. 2014) (citations

omitted). For these reasons, this final issue lacks merit.

      Judgment affirmed.




                                     - 15 -
J-A08018-21


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/10/21




                          - 16 -